Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 11/29/21.
Claims 1-5, 7-14, and 16-18 are pending.
The terminal disclaimer filed on 11/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US 10,572,163 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Communication
In view of the amendment to claim 16, the previous 112 rejection to this claim is withdrawn.
In view of the terminal disclaimer, filed 11/29/21, the previous double patenting rejection to claims 1-5, 7-14, and 16-18 is withdrawn.
Allowable Subject Matter
Claims 1-5, 7-14, and 16-18 are allowed for reasons indicated previously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138